DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In lines 2-3 the coil is “formed…on a surface of a topological structure(includes portions of the human body).  Applicant should consider “adapted to” language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chornenky et al (2012/0172653, hereinafter Chor).

Claim 7 – Chor teaches a magnetic pulse device, see figure 18, including a magnetic pulse generator -1824- and a coil -1808-, wherein the coil has a shape conformal with a topological structure of an animal's joint, see figure 18, and is made by winding one wire in a pattern which is formed from an axial projection of uniformly distributed concentric structures on a surface of the topological structure, see coil -1808-, such that when a magnetic pulse is applied to the coil, a uniform magnetic field distribution is produced in a region effectively covered by the coil, thereby inducing a uniform electrical excitation [0024].
Claim 8 - the claim is interpreted as the coil having a shape that is conformal to the surface of the body portion and may assume any of the shapes set forth.  The coil     -1808- as shown in figure 18 is conformal to the surface of the knee and is considered to have a shape that can be considered a saddle type, a parabola type, a hemi-ellipsoid type, a semi-cylinder type, a semi-birdcage type, and a half-spiral type structures.  The 
Claim 9 – Chor teaches a coil and generator as claimed that inherently requires the magnetic field distribution produced by the coil is controlled depending on the number and density of the wires on the topological curved surface.   
Claim 12 – Chor teaches treatment of cartilage throughout the specification, see paragraph [0096] as an example.
Claim 14  - Chor teaches a magnetic pulse device, see figure 18, wherein the magnetic pulse device is used for applying a magnetic field to a body part, knee, of a mammal in which an injured cartilage tissue is located, wherein by applying a magnetic pulse with a frequency of from 10 Hz to 200 Hz to the coil, see claim 9, a uniform magnetic field distribution is produced in a region of the body part covered by the coil, thereby achieving a uniform magnetically induced electrical excitation, paragraph [0024].
Claim 15 – Chor teaches a coil -1808- for a magnetic pulse device -1800-, wherein the coil -1808- is made by winding one or more wires in a pattern which is formed from an axial projection of uniformly distributed concentric structures on a surface of a topological structure, see figure 18, such that when a magnetic pulse is applied to the coil, a uniform magnetic field distribution is produced in a region effectively covered by the coil, thereby inducing a uniform electrical excitation, paragraph [0024].
Claim 16 - the claim is interpreted as the coil having a shape that is conformal to the surface of the body portion and may assume any of the shapes set forth.  The coil     .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chornenky et al (2012/0172653, hereinafter Chor) in view of Burnett(2003/0158585).
Claim 1 – Chor teaches a method for cartilage regeneration, see the abstract, including: applying a pulse magnetic field with a magnetic pulse device, see figure 18 to a body part, knee, of a mammal, human, in which an injured cartilage tissue is located, 
However Chor does not set forth the intensity of the magnetic pulse, the claim sets forth a range of 10-30,000 gauss.
Burnett teaches a method for treating arthritis with a pulsed magnetic field and sets forth a field strength of the magnetic pulse in the range of 10-500 gauss for the treatment of arthritis.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a magnetic field strength in the range of 10-500 gauss for the treatment of arthritis as set forth in Burnett for the parameter of field strength not set forth in Chor.  Such a combination would produce predictable results of the method set forth in Chor providing a magnetic field strength between 10-500 gauss as set forth in Burnett to provide treatment for arthritis and have a high expectation of success because the treatment field strength of 10-500 gauss is known to be used for treating arthritis as set forth in Burnett. 
Claim 2 – Chor teaches a duration of the magnetic pulse is from 10 sec to 1000 µsec, 20-50 microseconds as set forth in paragraph [0159].
Claim 4 – Chor teaches a total duration for each treatment may be from 30-60 minutes, paragraph [0141] but does not set forth a total treatment number.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the method of delivering treatments twice a day for 30 minutes for 30 days, one month as taught by Burnett to deliver relief of arthritis pain on a continuous basis to provide relief for arthritis as set forth in Burnett.
The claim does not set forth a time period for the total treatment so for a period of one month used continuously(twice a day) the method of the combination teaches the claimed method. 
Claim 5 – Chor teaches the cartilage tissue comprises an articular cartilage tissue, paragraph [0004].
Claim 6 – Chor teaches the mammal is a human.
Claim 10 – Chor teaches a magnetic pulse device as claimed see claim 7 above and further sets forth changing the frequency and pulse duration with the processor        -1824-, see paragraph [0135] but does not teach the controller adjusting the intensity of the magnetic pulse as claimed. 
Burnett teaches a controller -5- having means to control the frequency, duration, cycle and amplitude (the office is considering the claimed “intensity” to be amplitude), see controls -8-.

Such a combination would produce a predictable result of the device of Chor including the control unit of Burnett to allow for the control of the signal delivered to the coil as taught by Burnett and have a high expectation of success because the control of Burnett is used to produce signals for coils used to treat arthritis with applied magnetic fields.
Claim 11 – Chor teaches the magnetic pulse controller controls the frequency of the magnetic pulse in a range from 10 Hz to 200 Hz, claim 9 of Chor and Burnett teaches 1 Hz to 75Hz, paragraph [0090].

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
The applicant argues “an axial projection of uniformly distributed concentric structures onto the surface of the topological structure, rather than “on” as set forth in the office action.  Upon review of the claim “onto” is not present in the claim.  It is the position of the office that a structure formed on the body, inherently includes the recited portion of the body and therefore is properly rejected under 35 USC 101 as set forth above.
one wire as claimed.   The applicant has not set forth any evidence showing coil -1808- is not a single wire.  While the device -1800- includes a plurality of coils, each coil is formed by only 1 wire each.  The claim does not exclude inclusion of a plurality of coils.  Further, applicant argues the Chor does not include axial projection uniformly distributed as claimed.  It is the position of the office that coil -1808- includes such projections evenly spaced about the kneecap and forming a saddle shape, as shown in figure 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791